Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s response filed July 6, 2022, applicant states that the amendments to the claims adopt the language set forth by the examiner in the claim objections in the Non-Final Office Action dated May 3, 2022, however, the amendments to claims 5 and 15 do not include some of the language suggested by the examiner.  The language suggested by the examiner to include language regarding the spring clip mounted on the first guide member has been included in the examiner’s amendments to claims 5 and 15 below, such that these claims correspond to the same language found in claims 7 and 17 of the amendments filed July 6, 2022.  The amendments to claims 1 and 11 filed on July 6, 2022 do not include all the language suggested by the examiner in the claim objections in the Non-Final Office Action dated May 3, 2022, however, after further review, the missing language has been determined to be unnecessary.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 5, line 3, insert the phrase –when the spring clip is mounted to the first guide member-- after the phrase “the first guide member.”
Claim 15, line 3, insert the phrase –when the spring clip is mounted to the first guide member-- after the phrase “the first guide member.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 11, Dragon et al. (US-9617760) fails to disclose that the first spring member of the spring clip includes a projection that projects into the striker receiving zone and is engageable by a striker.  The examiner can find no motivation to modify the device of Dragon et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 1 and 11, newly cited reference, Inan (DE 102017107902 A1), discloses a first guide member 6 having a projection 14 that extends into a striker receiving zone of a latch body and is engageable by a striker 10, however, the projection 14 is not located on a spring clip mounted on the first guide member and the examiner can find no motivation to modify the device of Inan to locate the projection on spring clip without employing improper hindsight reasoning.
In regards to claims 1 and 11, newly cited reference, DE 202016102553 U1, discloses a first guide member 11 having a projection (one of projecting pieces 15, Figures 3a-3d) that extends into a striker receiving zone of a latch body and is engageable by a striker 4, however, the projection 15 is not located on a spring clip mounted on the first guide member and the examiner can find no motivation to modify the device of DE 202016102553 U1 without employing improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 12, 2022